               Case 2:19-cv-01650-JCC Document 13 Filed 07/20/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ANGELA BOVO et al.,                                CASE NO. C19-1650-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    KING COUNTY SUPERIOR COURT et al.,

13                           Defendant.
14

15           The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on Plaintiff Angela Bovo’s “complaint for violation
18   of civil rights” (Dkt. No. 9). Although titled a complaint, the document appears to be a motion
19   for an extension of time to file an amended complaint. (See id. at 3–4.) The Court hereby
20   GRANTS the motion and ORDERS that Plaintiff must file an amended complaint by July 31,
21   2020.
22           DATED this 20th day of July 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C19-1650-JCC
     PAGE - 1
